CONFIDENTIAL TREATMENT

[***] indicates that text has been omitted which is the subject of a
confidential treatment request.

This text has been separately filed with the SEC.

 

EXHIBIT 10

Term Sheet for Amendment and Restatement of Certain

Auto Finance Agreements between GM and GMAC

This Term Sheet provides the terms for amendment and restatement of certain of
the Auto Finance Agreements entered into by GM and GMAC (and their respective
affiliates) on November 30, 2006 (unless another date is specified) in
connection with GMAC becoming a Bank Holding Company (BHC). In the event that
GMAC does not become a BHC by no later than January 31, 2009, the terms herein
will not apply.

 

    General:  

The following GM/GMAC Auto Finance Agreements will be amended and restated in
accordance with the terms of this Term Sheet.

 

1.     Dealer Financing Service Agreement.

 

2.     United States Consumer Financing Services Agreement.

 

3.     United States Nonprime Consumer Financing Services Agreement.

 

4.     Canada Consumer Financing Services Agreement.

 

5.     International Consumer Financing Services Agreement.

 

6.     Amended and Restated Agreement for Advance Payment of Wholesale Vehicle
Obligations (dated May 1, 2006).

 

7.     In-Transit Vehicle Agreement (dated September 30, 1999).

 

8.     Loan Agreement between Vauxhall (UK) and GMAC (UK) (dated February 27,
2006) as amended.

 

9.     Master Services Agreement.

 

To the extent that conforming amendments are reasonably necessary to be made to
other GM/GMAC Auto Finance Agreements, or any additional agreements are
reasonably necessary to effectuate the terms of this Term Sheet, the parties
agree in good faith to make such amendments and to enter into such additional
agreements. Except as otherwise intended to be amended as described herein, the
Auto Finance Agreements are intended to remain unaltered and in full force and
effect.

 

Unless a provision herein otherwise indicates, it will apply globally.
Capitalized terms used herein shall have the same definitions as in the
applicable Auto Finance Agreement.

 

 

   1   



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

[***] indicates that text has been omitted which is the subject of a
confidential treatment request.

This text has been separately filed with the SEC.

 

    Overriding Principles:  

The overriding principles with respect to the Auto Finance Agreements (which
will be included in the amended and restated Auto Finance Agreements) will be
that:

 

1.     GMAC will receive amounts sufficient to achieve the Rate Support [***]
targets contemplated herein which are based on [***] (applies to formula pricing
in the U.S. and Canada only).

 

2.     Subject to applicable and / or appropriate safety and soundness business
standards:

 

a.      GMAC’s primary business objectives will continue to include supporting
the distribution, marketing, and sale of GM Products to enhance GM’s profits;

 

b.     GMAC will continuously use commercially reasonable best efforts to
minimize its costs of doing business to help maximize competitive Rate Support
pricing; and

 

c.      GMAC will use commercially reasonable best efforts to provide wholesale
financing to a broad base of GM Dealers at market-based terms and conditions.

 

Except as described herein, the terms of the amended and restated Auto Finance
Agreements will be revisited periodically to assess whether the agreements
continue to achieve these principles notwithstanding any market factors,
mistakes in documentation, errors in calculation or other unanticipated facts or
circumstances and if not then the parties will make any amendments to the
agreements that are reasonably necessary to achieve the principles. Proposed
changes will be reviewed at the Coordinating Committee. In the event there are
disagreements between GM and GMAC as to whether or not a change is warranted to
achieve the principles the parties will follow the existing dispute resolution
process. GM will also continue to have audit rights to ensure that the
principles are being properly adhered to.

 

GMAC will continue to provide broad support to GM and if GMAC blatantly violates
this principle, GM has the ability to challenge GM’s obligations under the
agreements.

 

The foregoing principles shall not apply to any items specifically agreed by the
parties not to be subject to these principles.

 

    Rate Support Pricing:  

Rate support pricing will be based on a [***]. The parties will

 

 

   2   



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

[***] indicates that text has been omitted which is the subject of a
confidential treatment request.

This text has been separately filed with the SEC.

 

       

negotiate in good faith a risk adjustment mechanism based on equity allocation
by tier and term to achieve the overall targeted return by March 31, 2009.

 

GMAC will employ a dynamic approach to cost of funds, operating expenses and
credit loss assumptions that will include some but not necessarily all of the
following, all of which shall be subject to further discussion:

 

•      include reasonable forward-looking assumptions as well as historic
look-back

 

•      shorten the look-back period or historic data

 

•      allow more frequent updates

 

This dynamic approach will be designed to ensure [***] so that GMAC achieves its
targeted return (i.e., eliminates [***]). Cost of funds will be dynamic and
fixed at match-funded amount at time of origination. Costs such as credit loss
assumptions, operating expenses and cost of funds will be reset monthly (or less
frequently if mutually agreed). For the avoidance of doubt, there will be no
true-ups.

 

All assumptions will continue to be reviewed at the Coordinating Committee.

 

This pricing approach replaces the current pricing assumptions methodology in
the U.S. and Canada Consumer Finance Agreements only.

 

    Discount Rate:  

The discount rate used to discount future payments to present value in the U.S.
and Canada Consumer Finance Agreements will be changed [***]. The “Overriding
Principles” described above shall not apply to the determination of the discount
rate, [***].

 

    Retail Exclusivity:  

Overriding principle: GM and GMAC agree to work with third parties in pursuit of
opportunities to increase GM’s sales and profits in ways that are mutually
beneficial to both GM and GMAC.

 

•      GM and GMAC also agree to cooperate in working with third parties where
there is a benefit to only GM or GMAC (but not both), provided there is no
downside or negative effect on the other party, or under other circumstances as
outlined below.

 

•      Terms and conditions of individual situations will be negotiated and
agreed in good faith between GM and GMAC (and will be subject to dispute
resolution process).

 

For the avoidance of doubt, the following examples are acceptable under the
foregoing overriding principle:

 

 

   3   



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

[***] indicates that text has been omitted which is the subject of a
confidential treatment request.

This text has been separately filed with the SEC.

 

       

If there is a Capital Markets Disruption and [***], then GM will be permitted to
work with third parties to provide incentives on these particular loans /
products on a temporary basis (on terms consistent with terms that would be
offered to GMAC) until GMAC is able to offer these loans / products or the
Capital Markets Disruption ends.

 

•      Under these circumstances, GMAC would reduce its related Exclusivity
payment on a pro-rata basis during this period. The Exclusivity payment
reduction would be calculated as follows: (the number of subvented contracts
financed through third parties divided by the total number of subvented
contracts) multiplied by the Exclusivity payment.

 

GM will have [***] to cease financing with third parties once it receives notice
that GMAC can fund or the Capital Market Disruption ends.

 

If there is no Capital Markets Disruption and [***], then GM can work with
third-parties to provide such specific programs.

 

•      Under this circumstance, there would [***] be a pro-rata reduction in
GMAC’s Exclusivity payment to GM.

 

If there is no Capital Markets Disruption and [***], GMAC agrees to permit GM to
work with third parties where there is a benefit to GM provided there is no
material negative effect to GMAC. In these cases, terms and conditions of the
individual situations will be negotiated and agreed in good faith between GM and
GMAC and GMAC will not unreasonably withhold approval.

•      For the avoidance of doubt, the rejection by GMAC of a credit application
in and of itself would not constitute such an event. Dissatisfaction with GMAC’s
purchase policy is also not such an event.

 

Furthermore, for the avoidance of doubt, GMAC agrees that during the first 2
years in the U.S. and Canada, GM can offer a subvention program through a
third-party as long as [***].

 

•      [***].

 

•      [***].

 

•      [***].

 

•      [***].

 

•      [***].

 

-       [***].

 

-       [***].

 

-       [***].

 

•      [***].

 

•      [***]:

 

 

 

   4   



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

[***] indicates that text has been omitted which is the subject of a
confidential treatment request.

This text has been separately filed with the SEC.

 

       

-       [***]

 

-       [***]

 

-       [***]

 

-       [***]

 

After the first 2 years in the U.S. and Canada, GM has the right to begin
offering subvented volume to third party finance providers on a non-exclusive,
side-by-side basis with GMAC

 

•      [***]

 

•      [***]:

 

-       [***]

 

-       [***]

 

-       [***]

 

•      [***]

 

-       [***]

 

•      [***].

 

GM will continue to be allowed to use Chase and AmeriCredit for Saturn in manner
depicted in U.S. Consumer Finance Agreement or United States Nonprime Consumer
Financing Services Agreement . [***].

 

In the Top 5 Countries, [***] during the term of these amendments, consumer
financing will operate as outlined in the International Consumer Financing
Agreement (including that GMAC must be competitive for the term of the
agreement) except GMAC will not be held to any capital commitments or subject to
penalties related to failing targets and as otherwise specifically modified
herein.

 

•      If GM and GMAC do not resolve competitiveness disputes within a 90-day
(or mutually extended) period, either party may submit the dispute to
arbitration rather than seeking legal remedies.

 

In the Top 5 Countries during the last 3 years of the amendments, GM has the
right to begin offering subvented volume to third party finance providers

 

•      [***].

 

•      [***]:

 

-       [***]

 

-       [***]

 

-       [***]

 

Under any loss of exclusivity in any of the Top 5 Countries, GM will continue to
offer to GMAC on a side-by-side basis, finance charge subsidies and other
support payments equivalent to what

 

 

   5   



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

[***] indicates that text has been omitted which is the subject of a
confidential treatment request.

This text has been separately filed with the SEC.

 

       

GM offers to the third party provider on the affected volume.

 

[***].

 

•      [***].

 

•      [***]

 

In non-Top 5 Countries, there are no other changes from the current consumer
financing arrangements.

 

    Market Test  

Market Test will be eliminated in the U.S. and Canada.

 

    [***]  

[***]

 

    Lease Programs:  

GMAC will have no obligation to provide operating lease products (i.e., where
lessor is exposed to residual risk as has been done historically) to GM
customers. The parties may agree upon terms for individual operating lease
programs from time-to-time in the future. GMAC will have no exclusivity with
respect to GM customer operating lease programs; provided that GM will notify
GMAC in advance of the terms of all proposed and actual operating lease programs
it contemplates or enters into with other financing sources, and GM will not
offer residual support or risk sharing terms to any other financing source that
GM does not offer to GMAC at the same time, on a side-by-side basis.

 

To the extent GM decides to offer incentives on a finance lease product (i.e.,
finance product in form of a lease where lessor does not have the normal
residual risk associated with the historical operating lease product), such
contracts will be covered under GMAC’s pricing and exclusivity arrangements
(including exclusivity fees) the same as any other retail finance product.

 

The “Overriding Principles” described above (i.e., [***] targeted [***]) shall
not apply to operating lease programs that GMAC chooses at its own discretion to
offer to GM.

 

    Underwriting Targets:  

GMAC will have no specific underwriting targets against which GMAC could be
assessed penalties.

 

    Exclusivity Fees:  

The exclusivity fees payable by GMAC to GM under the U.S. Consumer Finance
Agreement will remain at $75 million. This exclusivity fee will be pro-rated
downward for any period when GM works with a third-party provider [***]. Similar
reductions to the Canada exclusivity fee will also apply. If the extent of
GMAC’s exclusivity is reduced to 50% or less in the U.S. or Canada, there will
be no exclusivity payment in that country.

 

There are no changes to the International exclusivity fee arrangement.

 

 

   6   



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

[***] indicates that text has been omitted which is the subject of a
confidential treatment request.

This text has been separately filed with the SEC.

 

   

Leasing-Related

Payments:

 

GM will continue to pay GMAC, in a similar manner to the current methodology,
i.e., by increasing the target return (equivalent to [***]), until the remaining
amount due to GMAC under the Light Duty Vehicles Smart Lease [***] has been
paid. This amount will not be included in the calculation of GMAC’s exposure to
GM.

 

[***].

 

[***].

 

    Historical Losses:  

GMAC will accept historical residual losses on contracts that have been booked
by GMAC as of the closing date of the amended agreements described in this Term
Sheet. GM will continue to be responsible for any residual support and risk
sharing obligations with respect to such contracts.

 

    Nameplate Elimination:  

In the U.S. and Canada, any public announcement by GM that it is considering
strategic options generally, or any strategic option in particular (e.g., sale,
phase-out, discontinuation, etc.) with respect to a nameplate brand will trigger
the Nameplate Elimination provisions of the Auto Finance Agreements.

 

In the event that the Nameplate Elimination results in an increase in the sale
proceeds in connection with the resale versus the applicable comparison vehicle,
the increase will be paid to GM.

 

[***].

 

To the extent GMAC believes that, in substance, a nameplate brand has been
effectively eliminated by the discontinuation of a substantial portion of such
brand’s models, the parties will discuss, in good faith, whether these
provisions shall apply or not to such discontinuation. Discontinuation does not
include the replacement of a particular model by another model.

 

   

Dealer Wholesale

Financing:

 

Dealer wholesale funding capital commitments, wholesale penetration targets, and
penalties will be eliminated globally.

 

GMAC will have the right to cease wholesale funding in any Specified Country
after providing 6-months’ written notice to GM.

 

•      GMAC will continue to fund wholesale in the Specified Country during the
6-month notice period provided adequate local liquidity is available on
commercially reasonable terms and conditions.

 

If GMAC decides to exit a Specified Country outside of the U.S.

 

 

   7   



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

[***] indicates that text has been omitted which is the subject of a
confidential treatment request.

This text has been separately filed with the SEC.

 

 

       

or Canada and GM subsequently decides to use an alternative financing
provider(s) or to provide financing to the dealers directly, GMAC agrees to
provide reasonable systems and transition services for a period of up to one
year after it provides written notice to GM of such planned exit.

 

•      For the avoidance of doubt, transition services will not include funding
or risk taking other than during the 6-month notice period or until GM finds
another finance source, whichever is sooner.

 

•      GM will make commercially reasonable efforts to transition as quickly as
possible and GMAC will assist GM to find an alternative source of financing and
to ensure a smooth transition for GM, GM dealers and their customers.

 

•      GM and GMAC will negotiate in good faith a reasonable fee for the
services.

 

•      GM and GMAC will negotiate in good faith any further details at the time
of such events.

 

In the event GMAC loses retail exclusivity in any Specified Country for any
reason, GMAC has the right to cease wholesale financing in that country with 3
months’ written notice and without obligation to provide transition services
beyond the 3-month notice period.

 

    Wholesale Exclusivity  

Wholesale exclusivity and the wholesale exclusivity fee will be eliminated
globally.

 

   

Repurchase Agreement

Most-Favored Nation

 

GM will provide GMAC written vehicle inventory repurchase agreements and other
support and cooperation equal to or better than it provides to any other vehicle
inventory lender in that country.

 

   

Dealer Finance

Payment Mechanism

 

GM currently pays GMAC interest on advance payment of vehicle purchase prices
from the time of GMAC payment to the time of vehicle arrival at Dealer lot. The
interest rate in the U.S. is [***]. In Canada, the rate is [***]. In the UK, the
rate is [***]. These interest rates will be changed to an amount sufficient to
achieve a [***].

 

In the US and Canada, until GMAC can securitize the in-transit vehicles:

 

-       [***]

 

-       [***]

 

In the UK, for the first twelve months or until GMAC can securitize the
in-transit vehicles, whichever is sooner:

 

-       [***]

 

 

   8   



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

[***] indicates that text has been omitted which is the subject of a
confidential treatment request.

This text has been separately filed with the SEC.

 

       

-       [***]:

 

•    [***]

 

•    [***]

 

•    [***]

 

•    [***]

 

In the UK, after 12 months and until the facility is securitized:

 

-       [***]

 

In the US, Canada and UK, upon successfully completing securitization of
in-transit vehicles:

 

-       [***]

 

-       [***]

 

   

Regulatory

Requirements:

 

GMAC and GM agree that they will work together in discussions with the
appropriate regulators to ensure that, to the extent possible, the Auto Finance
Agreements provisions remain unchanged, except for changes the parties have been
discussing and which are unrelated to banking law requirements. The parties
agree to use commercially reasonable efforts to negotiate between themselves and
to enter into discussions with bank regulatory authorities with a view to
addressing, in a manner which is to the maximum extent possible consistent with
the parties’ intent under this Term Sheet, any requests by such regulatory
authorities for changes in the Auto Finance Agreements that are required under
applicable laws governing banks and bank holding companies.

 

    Termination Right:  

GM will have the right to terminate the Auto Finance Agreements at any time that
GMAC becomes or is then controlled by an automotive vehicle manufacturer that
competes with GM.

 

    Exposure Cap:  

Upon execution of this agreement, the GM unsecured cap will be $2.1 billion
globally using the “probable” definition and $4.1 billion using the “maximum”
definition.

 

There will be a transition period of twenty-four months from the Effective Date
to a new global unsecured probable exposure cap of $1.5 billion. Additionally,
at the end of the transition period, the sum of the maximum unsecured and
committed secured exposures will not exceed the greater of $3.0 billion or 15%
of capital.

 

Maximum exposure for the residual support will be calculated net of collision
and lessee and dealer buyouts.

 

GMAC would have the discretion to seek further increases to its GM exposures
from the regulators over time.

 

Any pre-paid amounts above the unsecured exposure cap on the Effective Date
(after adjustment for a revised 97% safety

 

 

   9   



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

[***] indicates that text has been omitted which is the subject of a
confidential treatment request.

This text has been separately filed with the SEC.

 

       

threshold) will be returned to GM.

 

GM and GMAC agree to use commercially reasonable best efforts to work together
to reduce GMAC’s exposure to GM more quickly in return for a corresponding
permanent paydown of GMAC exposures to GM.

 

[***].

 

If GM is required by the unsecured exposure cap to pay amounts to GMAC prior to
the date that such amounts would otherwise have been due in the absence of the
operation of the cap:

 

•      GMAC shall pay interest at the 30-day LIBOR rate to GM on such amounts
for the duration of time between the time of payment of such amounts and the
time such amounts would otherwise have been due in the absence of the operation
of the cap

 

•      The payment obligation under the unsecured exposure cap shall be made
reciprocal, such that if, following the advance payment of any such amount by
GM, the unsecured exposure decreases (for any reason) below the cap before the
time that such amount would otherwise have been due in the absence of the
operation of the cap, GMAC shall return to GM the portion of such advance
payment amount that represents the difference between the cap and the then
current unsecured exposure subject to the 97% safety threshold.

 

•      Instead of making prepayments to GMAC, GM may also choose to reduce the
size of committed facilities to come back into compliance with the ‘maximum’
exposure cap.

 

    Secured Exposure:  

GM and GMAC will work together to restructure current secured arrangements where
possible, and without impeding GM’s ability to sell vehicles, so that GMAC can
securitize these exposures.

 

Alternatively, GM and GMAC will work together to find alternative third party
sources of financing to replace GMAC.

 

The remaining amount of these exposures on GMAC’s books are subject to the
overall exposure cap discussed above.

 

GMAC would have the discretion to seek further increases to its GM exposures
from the regulators over time.

 

For the avoidance of doubt, the In-transit wholesale arrangements as currently
structured in the US and Canada are not considered exposure to GM as they are
related to dealer wholesale floorplan financing.

 

 

   10   



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

[***] indicates that text has been omitted which is the subject of a
confidential treatment request.

This text has been separately filed with the SEC.

 

    Rights of Set-Off:  

The scope of GMAC Entities’ setoff rights will encompass fixed, contingent,
matured, unmatured, disputed (in good faith), undisputed, unliquidated /
unascertained (as estimated by GMAC subject to accounting upon liquidation /
ascertaining), and liquidated obligations owed by Designated GM Entities.

 

The scope of GM’s setoff rights will encompass fixed, matured, and liquidated
obligations owed by GMAC.

 

However, if GM provides collateral against GMAC’s unsecured exposure, then GMAC
will agree to reciprocal set-off rights.

 

If no collateral is offered, then GMAC will retain current non-reciprocal
set-off rights for the first 2 years, and move to reciprocal set-off rights at
the end of the 2-year transition period when the unsecured exposure is down to
target levels.

 

Reciprocal set-off will be for fixed, matured and liquidated obligations only.

 

    Call Option:  

The call option provided to GM under the GMAC Purchase and Sale Agreement, dated
as of April 2, 2006, will be terminated.

 

    Non-Compete:  

The existing non-competition provisions applicable to GM and contained in the
Purchase and Sale Agreement shall be retained in their current form with no
adjustment to the existing duration thereof.

 

   

Remarketing

Agreement

 

GM and GMAC agree to review the Remarketing Services Agreement in good faith and
make changes that both parties agree are needed. In any event, the term of this
agreement will be reduced to 5 years.

 

    Term of Amendments  

The term of the Agreement will be amended to be 5 years from the effective date
of the amendments.

 

   

Effective Date of

Amendments:

 

The date GMAC becomes a Bank Holding Company will be the effective date for the
amendments described herein with respect to GM and GMAC and the parties will
work in good faith to execute definitive documentation with respect to the
amendment and restatement of the Auto Finance Agreements on or before 90 days
following the effective date of these amendments.

 

 

   11   